Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed February 10, 2022, are respectfully acknowledged and have been fully considered. 
	Claims 1-3, 8, 12, 14, and 15 are amended. Claims 16-20 are newly added.
	Claims 1-20 are pending.
Response to Arguments
2.	In view of the Applicant’s amendments and remarks, filed February 10, 2022, the rejections of independent claims 1, 8, and 12 are withdrawn. The rejections of claims 2-7, 9-11, and 13-20 are withdrawn based upon their dependence on their allowable base claims.
Allowable Subject Matter
3. 	After an examination of the present application, in view of the amendments and remarks filed February 10, 2022, and based on an updated, thorough search of the prior art of record, Claims 1-20 are found to be in condition for allowance.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Claim 1:
While closest prior art Lapston (20070025805 A1) and Fukushima (5576502 A) teach portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "a full-bridge strain gauge disposed on a surface of the plate, the full-bridge strain gauge to detect a deformation of the plate and output a corresponding signal, which corresponding signal varies dependent upon an amount of deformation of the plate; and a failure protection device to limit the deformation of the plate to within a predetermined amount, wherein the failure protection device comprises an annular housing to hold the plate and the full-bridge strain gauge" in combination with all other limitations of the claim.

Claim 8:
While closest prior art Lapston (20070025805 A1) and Fukushima (5576502 A) teach portions of the limitations of independent Claim 8, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 8, namely "a shaft holder to: hold, and translate with, the scribing shaft; and contact the annular housing when a predetermined contact force is reached to limit deformation of the plate to within a predetermined amount; a plunger separated from the shaft holder, the plunger to press against, and deform, the plate responsive to the translation of the scribing shaft; and a spring disposed between the plunger and the shaft holder, the spring to: transmit and dampen the axial force from the scribing shaft to the plate; and return the scribing shaft to an initial position in the absence of contact with the substrate" in combination with all other limitations of the claim.

Claim 12:
While closest prior art Lapston (20070025805 A1) and Fukushima (5576502 A) teach portions of the limitations of independent Claim 12, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 12, namely "a sensor device comprising: an annular housing to hold an axial sensor; the axial sensor disposed within the annular housing, the axial sensor comprising: a plate to elastically deform responsive to the translation of the scribing shaft; a full-bridge strain gauge to detect a deformation of the plate and output a corresponding signal, wherein the plate and full-bridge strain gauge are supported on bottom by the annular housing and supported on top by a cap" in combination with all other limitations of the claim.


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624